de GRAFFENRIED, J. —
When, in an action of ejectment, the lands are described with sufficient certainty to enable the sheriff to definitely know what lands to place the plaintiff in possession of, in the event of the plaintiff’s recovery, then the lands are described with sufficient legal accuracy in the complaint. Whenever there are given, in a complaint in such a case, legally sufficient data from which a certain and definite description of the lands may be obtained — as, for instance, by a survey — then the law is satisfied, and the description is not void for uncertainty.—A. K. Welden, et al. v. J. H. B. Brown, 185 Ala. 171, 64 South. 430; Griffin v. Hall, 111 Ala. 601, 20 South. 485; Hunnicutt v. Head, 179 Ala. 567, 60 South. 831.
In the instant case the lands sued for were described with sufficient legal accuracy to meet the requirements of the law in such cases.
2. The plaintiff claimed title to the property through the heirs of Edmund W. Martin, who, it was claimed, purchased the property from one Shipp by deed dated November 29, 1871, something over 40 years before this suit was brought. There was abundant evidence tending to show that the lands sued for were included in *543the lands described in the Shipp deed, and there was evidence tending to show that the lands sued for were taken possession of by Martin when the deed was delivered to him in 1871, as a purchaser from Shipp. The defendant objected to the introduction of the deed from Shipp to Martin upon three grounds. The first ground was that the deed did not cover the lands sued for; the second, that there was no evidence that Martin ever went into possession of the lands sued for under the deed; and the third was that the instrument “is not self-proving, and do'es not describe the land mentioned in the complaintIt is plain that the deed from Shipp to Martin was not subject to the grounds of objection which were interposed by the defendant to its introduction in evidence.
3. What we have above said applies to the objections which were made by the defendant to all the other deeds which were introduced in evidence by the plaintiff. They were not subject to the grounds of objection which the defendant interposed to their introduction.
4. The defendant claimed title to the land through deeds which described his property as eight acres, etc.— “bounded on the north by the lot now owned and occupied by Mrs. E.. W. Martin, and formerly known as the Gen. E. W. Martin place.”
5. The appellant, in one of his briefs, makes the following statement:
“It can be gathered from the entire bill of exceptions that the question is one of boundary line between the plaintiff and the defendant.”
In this statement we agree with the appellant.' We do not find, in the bill of exceptions, any evidence upon which the defendant can claim that his predecessors in title ever had such possesion and laid such claim to the land sued for as, in law, amounted to adverse possession. *544The defendant’s land is known as the Sampey property, and its northern boundary is fixed in every deed .through which the defendant lays claim to the property as the “Martin property.” If the defendant’s deed and the deeds of his predecessors in title had been admitted in evidence, they would have shown that the northern boundary of the defendant’s land was the Martin land, which unequestionably belongs to the plaintiff. They would, in connection with his evidence, have shown that he obtained title to his property in 1906, too late for him to have acquired title to the land sued for by adverse possession, and, as already stated, there is no evidence of what, m lam, amounted to adverse possession of the land in dispute by any of the defendant’s predecessors in title.—Kilpatrick v. Trotter, 185 Ala. 546, 64 South. 589. This being true, the deeds which the defendant offered in evidence would have been of no service to him if they had been admitted in evidence, and the court committed no error in excluding them from the jury.
6. The evidence all showed that the plaintiff possessed the legal title to all of the land which Shipp -conveyed to Martin by the deed dated November 29, 1871. The evidence showed, we think, without dispute, that the land described in the complaint is embraced in that deed. The plaintiff, to recover, was, in this case, under the necessity of showing that he had the legal title to the land sued for, and this, we think, giving to all the evidence a fair and honest interpretation, the plaintiff succeeded in doing by undisputed evidence. The trial court, therefore, in our opinion, properly gave the general affirmative charge to the jury in favor of the plaintiff.
Affirmed.
Anderson, C. J., and Mayfield and Sayre, J.J., concur.